EXHIBIT 10.66
February 15, 2011
Mr. Richard A. Boehne
c/o The E. W. Scripps Company
312 Walnut Street
2800 Scripps Center
Cincinnati, OH 45202
Re: Employment Agreement
Dear Rich:
The E. W. Scripps Company (the “Company”) agrees to employ you and you agree to
continue such employment upon the following terms and conditions. On the
Effective Date (as defined below), this Agreement shall replace and supersede
the letter agreement between you and the Company dated August 7, 2008.
l. Term. Subject to the provisions for earlier termination provided in paragraph
10 below, the term of your employment hereunder shall become effective as of
August 7, 2011 (the “Effective Date”) and shall continue through and until the
third anniversary of the Effective Date. Such period shall be referred to as the
“Term,” notwithstanding any earlier termination of your employment for any
reason. The Company shall provide you with at least ninety (90) days’ notice
prior to the expiration of the Term if the Company does not intend to continue
to employ you beyond the expiration of the Term. If the Company does not provide
you with such notice and the parties do not otherwise agree in writing to renew,
extend, or replace this Agreement, the Term shall automatically renew for one
one-year term.
2. Duties.
(a) In General. You will be the President and Chief Executive Officer of the
Company, reporting directly to the Board of Directors (“the Board”). You agree
to devote substantially all your business time, and apply your best reasonable
efforts, to promote the business and affairs of the Company and its affiliated
companies during your employment. You will perform such duties and
responsibilities commensurate with your position and title during the Term, and
as may be reasonably assigned to you from time to time by the Board. You shall
not, without the prior written consent of the Company, directly or indirectly,
during the Term, other than in the performance of duties naturally inherent to
the businesses of the Company and in furtherance thereof, render services of a
business, professional, or commercial nature to any other person or firm,
whether for compensation or otherwise; provided, however, that so long as it
does not materially interfere with the performance of your duties hereunder, you
may serve as a director, trustee or officer of, or otherwise participate in,
educational, welfare, social, religious, civic, professional, or trade
organizations. Your principal place of business shall be in Cincinnati, Ohio.
(b) Board Service. In addition, the Company shall cause you to be appointed as a
member of the Board on or before the Effective Date, and following such date,
you shall remain on the Board and shall perform your duties as a director of the
Company conscientiously and faithfully.
(c) Other Entities. You also shall serve, without additional compensation, as an
officer and director of each of the Company’s subsidiaries, joint ventures or
affiliates, as determined by the Company, provided, that such service does not
materially interfere with the performance of your duties and responsibilities as
the President and Chief Executive Officer of the Company.

 

 



--------------------------------------------------------------------------------



 



3. Compensation.
(a) Annual Salary. For all the services rendered by you in any capacity under
this Agreement, the Company agrees to pay you no less than Six Hundred Eighty
Thousand Dollars ($680,000) a year in base salary (“Annual Salary”), less
applicable deductions and withholding taxes, in accordance with the Company’s
payroll practices as they may exist from time to time during the Term. Your
Annual Salary may be increased by the Company’s Compensation Committee in
conjunction with your annual performance review conducted pursuant to the
guidelines and procedures of the Company applicable to other senior executive
officers. Your Annual Salary shall not be reduced during the Term, other than in
connection with an across-the-board reduction in the salary of the Company’s
senior officers that does not disproportionately affect you.
(b) Annual Incentive. You shall participate in the Company’s Executive Annual
Incentive Plan, as amended, or any successor to such plan (the “Annual Incentive
Plan”) with a target annual incentive opportunity of no less than 50% of your
Annual Salary as established under paragraph 3(a) (“Annual Incentive”). Your
target Annual Incentive shall not be reduced during the Term, other than in
connection with an across-the-board reduction in the target Annual Incentive of
the Company’s senior officers that does not disproportionately affect you. The
Annual Incentive amount actually paid shall be based on your attainment, within
the range of the minimum and maximum performance objectives, of strategic and
financial goals established for you by the Company and approved by the Company’s
Compensation Committee. The Company shall pay to you any Annual Incentive under
this paragraph 3(b) in accordance with the terms and subject to the conditions
of the Annual Incentive Plan.
4. Benefits. During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to other
senior executive officers of the Company, as shall be determined by the
Company’s Compensation Committee. During your employment hereunder, you shall
also be entitled to participate in any employee retirement, pension and welfare
benefit plan or program available to other senior executive officers of the
Company, or to the Company’s employees generally, as such plans and programs may
be in effect from time to time, including, without limitation, pension, profit
sharing, savings, estate preservation and other retirement plans or programs,
401(k), medical, dental, life insurance, short-term and long-term disability
insurance plans, accidental death and dismemberment protection, travel accident
protection, and all other plans that the Company may have or establish from time
to time and in which you would be entitled to participate under the terms of the
applicable plan. This provision is not intended, nor shall it have the effect
of, reducing any benefit to which you were entitled as of the Effective Date.
However, this provision shall not be construed to require the Company to
establish any welfare, compensation or long-term incentive plans, or to prevent
the modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement. You shall be
entitled to be reimbursed by the Company for tax and financial planning up to a
maximum of $15,000 per year, and for the annual membership fees and other dues
associated with one luncheon club. In addition, the Company shall pay the costs
of an annual “senior executive” physical examination. You shall be entitled to
no less than five (5) weeks of Paid Time Off (“PTO”) per calendar year.
5. Business Expenses. During your employment hereunder, the Company shall
reimburse you for reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to other senior
executive officers of the Company.
6. Entitlements in Event of Death. In the event of your death during your
employment hereunder, your beneficiary or estate shall, for the one-year period
following your death, receive payments equal to your Annual Salary, in equal
monthly installments commencing on the first day of the month following the date
of your death. Also, your family members who are covered under a Company medical
plan at the time of your death shall be entitled to receive commensurate medical
coverage under COBRA at the Company’s expense for the two-year period
immediately following your death, which period of coverage shall run
concurrently with the period of continuation coverage under Section 4980B of the
Code. In addition, your beneficiary or estate shall receive (i) any Annual
Incentive earned in the prior calendar year, but that has not yet been paid, in
accordance with the terms of the Annual Incentive Plan; (ii) a lump

 

 



--------------------------------------------------------------------------------



 



sum payment equal to the target Annual Incentive opportunity for the calendar
year of your death, multiplied by the number of years and fractions thereof in
the period commencing on January 1 of the calendar year of your death and ending
on the first anniversary of your death (with each full and partial month
counting as one-twelfth (1/12th) of a year), payable, less applicable deductions
and withholding taxes, within 60 days after your death; which such Annual
Incentive shall be in lieu of any Annual Incentive that you would have otherwise
been entitled to receive under the terms of the Annual Incentive Plan for that
year; and (iii) reimbursement for all documented business expenses previously
incurred for which you have not been reimbursed.
7. Entitlements in Event of Permanent Disability. In the event of your permanent
disability during your employment hereunder (as defined under and covered by a
Company employee disability plan), your employment hereunder shall terminate.
However, for the one-year period beginning on the date of such disability, you
shall continue to receive payments equal to your Annual Salary, in equal monthly
installments commencing on the first day of the month following the date of your
disability, which payments shall serve as an offset to any benefits provided
under the applicable Company employee disability plan to the extent provided in
that plan. Also, you and your family members who are covered under a Company
medical plan at the time of your permanent disability shall be entitled to
receive commensurate medical coverage at the Company’s expense for the longer of
(i) the two-year period immediately following your disability, or (ii) the
period set forth in the then-applicable Company employee disability plan. In
addition, you shall receive (i) any Annual Incentive earned in the prior
calendar year, but that has not yet been paid, in accordance with the terms of
the Annual Incentive Plan; (ii) a lump sum payment equal to the target Annual
Incentive opportunity for the calendar year of your disability, multiplied by
the number of years and fractions thereof in the period commencing on January 1
of the calendar year of your disability and ending on the first anniversary of
your disability (with each full and partial month counting as one-twelfth
(1/12th) of a year), payable, less applicable deductions and withholding taxes,
within 60 days after your disability; which such Annual Incentive shall be in
lieu of any Annual Incentive that you would have otherwise been entitled to
receive under the terms of the Annual Incentive Plan for that year; and (iii)
reimbursement for all documented business expenses previously incurred for which
you have not been reimbursed.
8. Change in Control Protections. You shall be included in and covered by the
Company’s Senior Executive Change in Control Plan, which is incorporated herein
by reference. Your Termination Pay Multiple, as defined in the Plan, will be at
least “3.0”. In the event that such plan is terminated or you are excluded from
the plan for any reason during the Term, the Company agrees to promptly amend
this Agreement so that you are similarly covered and eligible for the same
benefits and protection thereunder.
9. Non-Competition, Confidential Information, Etc.
(a) Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of the Company,
without the prior written consent of the Company; provided, however, that this
provision shall not prevent you from investing as a less-than-one-percent (1%)
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. The Non-Compete Period
shall cover the entire Term; provided, however, that, if your employment
terminates before the end of the Term, the Non-Compete Period shall terminate,
if earlier, (i) six (6) months after you terminate your employment for Good
Reason or the Company terminates your employment without Cause, or on such
earlier date as you may make the election under paragraph 9(i) (which relates to
your ability to terminate your obligations under this paragraph 9(a) in exchange
for waiving your right to certain compensation and benefits); or (ii) twelve
(12) months after the Company terminates your employment for Cause. (Defined
terms used without definitions in the preceding sentence have the meanings
provided in paragraphs 10(a) and (b).)

 

 



--------------------------------------------------------------------------------



 



(b) Confidential Information. You agree that, during the Term or at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.
(c) No Solicitation or Interference. You agree that, during the Term and for
one (1) year thereafter, you shall not, directly or indirectly:

  (i)   employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of the Company or any of its
affiliated companies; or

  (ii)   interfere with, disturb or interrupt the relationships (whether or not
such relationships have been reduced to formal contracts) of the Company or any
of its affiliated companies with any customer, supplier or consultant.

(d) Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
the Company shall have the right to use the work in perpetuity throughout the
universe in any manner the Company determines in its sole discretion without any
further payment to you. You shall, as may be requested by the Company from time
to time, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate the Secretary and any Assistant Secretary of the Company as your
attorneys-in-fact with the power to execute such documents on your behalf. To
the extent you have any rights in the results and proceeds of your services
under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights. This
paragraph 9(d) is subject to, and does not limit, restrict, or constitute a
waiver by the Company or any of its affiliated companies of any ownership rights
to which the Company or any of its affiliated companies may be entitled by
operation of law by virtue of being your employer.

 

 



--------------------------------------------------------------------------------



 



(e) Litigation.

  (i)   You agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, and except as
may be required by law or legal process, (x) you shall not communicate with
anyone (other than your own attorneys and tax advisors), except to the extent
necessary in the performance of your duties under this Agreement, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
affiliated companies, other than any litigation or other proceeding in which you
are a party-in-opposition, without giving prior notice to the Company’s General
Counsel; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means such as interviews,
you shall promptly notify the Company’s General Counsel before providing any
information or documents.

  (ii)   You agree to cooperate with the Company and its attorneys, both during
employment and during the five-year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company will (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

  (iii)   Except as required by law or legal process, you agree that you will
not testify in any lawsuit or other proceeding which directly or indirectly
involves the Company or any of its affiliated companies, or which may create the
impression that such testimony is endorsed or approved by the Company or any of
its affiliated companies. In all events, you shall give advance notice to the
Company’s General Counsel of such testimony promptly after you become aware that
you may be required to provide it. The Company expressly reserves its
attorney-client and other privileges except if expressly waived in writing.

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the Company. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent.
(g) Non-Disparagement. During the Term hereof and for one (1) year following the
termination hereof for any reason, you shall not make, nor cause any one else to
make or cause on your behalf, any public disparaging or derogatory statements or
comments regarding the Company or its affiliated companies, or its officers or
directors; likewise the Company will not make, nor cause any one else to make,
any public disparaging or derogatory statements or comments regarding you.

 

 



--------------------------------------------------------------------------------



 



(h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of paragraphs 9(a) through
(h) of this Agreement may result in irreparable damage to the Company and/or its
affiliated companies and, accordingly, the Company may obtain injunctive and
other equitable relief for any breach or threatened breach of such paragraphs,
in addition to any other remedies available to the Company.
(i) Survival; Modification of Terms. The obligations set forth under paragraphs
9(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 9(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or the
Company terminates your employment without Cause and you notify the Company in
writing that you have elected to waive your right to receive, or to continue to
receive, termination payments and benefits under paragraphs 10(d)(i) through
(iv). You and the Company agree that the restrictions and remedies contained in
paragraphs 9(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable.
10. Termination.
(a) Termination for Cause. The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary or Annual Incentive or provide benefits. “Cause” shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (ii) willful unauthorized
disclosure of Confidential Information; (iii) your material breach of this
Agreement; (iv) your gross misconduct or gross neglect in the performance of
your duties hereunder; (v) your willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other material reasonably known
to be relevant to such an investigation, or the willful inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Employment Handbook and
Ethics Code. The Company will give you written notice prior to terminating your
employment pursuant to (iii), (iv), (v), or (vi), of this paragraph 10(a),
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, you shall have
twenty (20) business days from the giving of such notice within which to cure
any failure, breach or refusal under (iii), (iv), (v), or (vi) of this paragraph
10(a); provided, however, that, if the Company reasonably expects irreparable
injury from a delay of twenty (20) business days, the Company may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.
(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company. Good Reason shall mean without your consent (other than in connection
with the termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively: (i) a material
diminution in your authority, duties, or responsibilities; (ii) a requirement
that you report to a corporate officer or employee instead of reporting directly
to the Board; (iii) a material diminution in the budget over which you retain
authority (except for good faith

 

 



--------------------------------------------------------------------------------



 



budget adjustments necessitated by the legitimate business needs of the
Company); (iv) a material change in geographic location at which you must
perform services under this Agreement from the Company’s offices at which you
were principally employed; or (v) any other action or inaction that constitutes
a material breach by the Company of the terms of the Agreement. A termination of
your employment shall not be deemed to be for Good Reason unless (1) you provide
notice to the Company of the existence of the event or condition constituting
the basis for your Good Reason termination within thirty (30) days after such
event or condition initially occurs or exists, (2) the Company fails to cure
such event or condition within thirty (30) days after receiving such notice, and
(3) your termination of employment occurs not later than ninety (90) days after
such event or condition initially occurs or exists.
(c) Termination Without Cause. The Company may terminate your employment under
this Agreement without Cause at any time during the Term by written notice to
you.
(d) Termination Payments/Benefits. Subject to paragraph 11, in the event that
your employment terminates under paragraph 10(b) or (c), or in the event that
the Company provides notice to you in accordance with paragraph 1 that it does
not intend to continue to employ you beyond the expiration of the Term and your
employment hereunder ends as a result, you shall thereafter receive the
following, less applicable deductions and withholding taxes:

  (i)   A lump sum payment equal to the product of (A) two and (B) the sum of
your Annual Salary and your target Annual Incentive, in each case as in effect
on the date on which your employment terminates, but prior to any reduction that
would qualify as a Good Reason termination event. Such payment shall be made
within twenty (20) days after the Release described in paragraph 11 becomes
effective and irrevocable in accordance with its terms;

  (ii)   A lump sum payment equal to your Annual Incentive that would have been
payable for the calendar year of your termination under the Annual Incentive
Plan if you had remained employed for the entire year, based on actual
performance during the entire year and without regard to any discretionary
adjustments that have the effect of reducing the amount of your Annual Incentive
(other than discretionary adjustments applicable to all similarly situated
executives in the plan who did not terminate employment), pro-rated for the
portion of the year through the date of termination. Such payment shall be made
at the same time that payments are made to other participants in the Annual
Incentive Plan for that year (but in no event later than March 15 of the fiscal
year immediately following the fiscal year during which the date of termination
occurs) and shall be in lieu of any Annual Incentive that you would have
otherwise been entitled to receive under the terms of the Annual Incentive Plan
for the year of termination;

  (iii)   Subject to compliance with paragraph 11, medical and dental insurance
coverage provided under COBRA (or early retiree medical if eligible for such
coverage and elected) at no cost to you (except as hereafter described) pursuant
to the plans then covering the employees of the Company (until the second
anniversary of your date of termination or, if earlier, the date on which you
become eligible for medical and dental coverage from a third party, which period
of coverage shall run concurrently with the period of continuation coverage
under Section 4980B of the Code); provided, that, during the period that the
Company provides you with this coverage, an amount equal to the applicable COBRA
premiums (or such other amounts as may be required by law) will be included in
your income for tax purposes to the extent required by law and the Company may
withhold taxes from your compensation for this purpose; and provided, further,
that you may elect to continue your medical and dental insurance coverage under
COBRA, if applicable, at your own expense for the balance, if any, of the period
required by law; and

 

 



--------------------------------------------------------------------------------



 



  (iv)   Subject to compliance with paragraph 11, the Company shall take all
steps reasonably necessary to continue the life insurance coverage pursuant to
the policy then covering the employees of the Company (and if the policy cannot
be continued in its then-current form, the Company shall exercise any required
conversion features to continue the policy) in the amount then furnished to the
Company employees, at no cost to you, until the end of the Term. The amount of
such coverage will be reduced by the amount of life insurance coverage furnished
to you at no cost by a third party employer.

(e) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 10(d) with respect to
medical and dental benefits and life insurance), participation in all the
Company benefit plans and programs will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs.
(f) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 10(f) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.
11. Severance Contingent On Release, Waiver and Non-Compete Agreement. Any
compensation and benefits to be provided under paragraph 10(d) shall be provided
only if you execute and do not later revoke or materially violate the Release,
Waiver and Non-Compete Agreement in a form materially similar to the document
attached hereto as Exhibit A (with such changes as the Company may determine to
be required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable law) (the “Release”). The Release must be
executed by you and become effective and irrevocable in accordance with its
terms no later than the fifty-second (52nd) day following termination of your
employment (the “Release Date”).
12. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify. Amounts
that are vested benefits or that you are otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or its affiliates at or subsequent to the date of termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
13. Company’s Policies. You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Ethics Code.

 

 



--------------------------------------------------------------------------------



 



14. Indemnification; D&O Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Ohio, against
all costs, expenses, liabilities and losses you incur in connection therewith.
Such indemnification shall continue even if you have ceased to be an officer,
director, employee or agent of the Company or any of its affiliated companies,
and shall inure to the benefit of your heirs, executors and administrators. The
Company shall reimburse you for all costs and expenses you incur in connection
with any Proceeding within 20 business days after receipt by the Company of a
written requests for such reimbursement and appropriate documentation associated
with such expenses. In addition, the Company agrees to maintain a director’s and
officer’s liability insurance policy or policies covering you at a level and on
terms and conditions commensurate to the coverage the Company provides other
senior executive officers of the Company.
15. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to the
address shown on this Agreement (or any other address designated in writing by
the Company), with a copy, to the attention of the Company’s General Counsel’s
Office. Any notice given by mail shall be deemed to have been given three days
following such mailing.
16. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. “Company” means the Company as defined in
this Agreement and any successor to its business and/or assets as described
above that assumes and agrees to perform this Agreement by operation of law or
otherwise.
17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio.
18. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
19. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties.
20. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

 



--------------------------------------------------------------------------------



 



21. Supersedes Prior Agreements. With respect to the period covered by the Term,
this Agreement supersedes and cancels all prior agreements relating to your
employment by the Company or any of its affiliated companies.
22. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any property (including shares of the
Company’s Class A Common Stock), benefits and perquisites provided to you under
this Agreement shall be taxable to you as may be required under applicable law.
23. Compliance with Section 409A of the Code.
(a) Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Agreement to the contrary:
(i) All amounts that would otherwise be paid or provided during the first six
months following the date of termination shall instead be accumulated through
and paid or provided (together with interest on any delayed payment at the
applicable federal rate under the Internal Revenue Code), on the first business
day following the six-month anniversary of your termination of employment.
(ii) Any expense eligible for reimbursement must be incurred, or any entitlement
to a benefit must be used, during the Term (or the applicable expense
reimbursement or benefit continuation period provided in this Agreement). The
amount of the reimbursable expense or benefit to which you are entitled during a
calendar year will not affect the amount to be provided in any other calendar
year, and your right to receive the reimbursement or benefit is not subject to
liquidation or exchange for another benefit. Provided the requisite
documentation is submitted, the Company will reimburse the eligible expenses on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.
(b) For purposes of this Agreement, “termination of employment” or words or
phrases to that effect shall mean a “separation from service” within the meaning
of Section 409A.

 

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.
Sincerely yours,
THE E.W. SCRIPPS COMPANY
By: /s/ Nackey E. Scagliotti
Its: Chairwoman of the Board of Directors
ACCEPTED AND AGREED:
/s/ Richard A. Boehne
Richard A. Boehne
Dated: February 15, 2011

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE, WAIVER AND NON-COMPETE AGREEMENT
This Release, Waiver and Non-Compete Agreement (the “Agreement”) is entered by
and between                      (the “Executive”) and The E.W. Scripps Company
(the “Company”).
WITNESSETH:
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated                      (the “Employment Agreement”);
WHEREAS, paragraph 11 of the Employment Agreement specifically provides that the
Executive is required to sign this Agreement to receive the payment of certain
severance benefits following termination of employment;
WHEREAS, the Company and Executive desire to enter into this Agreement to give
effect to the foregoing, and to agree on and/or reaffirm certain rights,
obligations and understandings that shall survive the Employment Agreement; and
NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Employment Agreement and other valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:
1. Reference and Definitions. The Employment Agreement shall be incorporated
herein for reference, but only to the extent specifically called for hereunder.
The capitalized terms contained in this Agreement shall, to the extent they are
the same as those used in the Employment Agreement, shall carry the same meaning
as in the Employment Agreement.
2. Severance and Other Benefits. In consideration for Executive executing and
not revoking or materially violating this Agreement and for his/her compliance
with its terms and those certain Covenants that shall survive the Employment
Agreement specified in paragraph 5 below, the Company shall provide the payments
and benefits described in paragraph 10(d) of the Agreement (the “Severance
Benefits”) at the times set forth in the Agreement.
3. General Release and Waiver of Claims. In exchange for and in consideration of
the Severance Benefits, Executive, on behalf of himself/herself and his/her
successors, assigns, heirs, executors, and administrators, hereby releases and
forever discharges the Company and its parents, affiliates, associated entities,
representatives, successors and assigns, and their officers, directors,
shareholders, agents and employees from all liability, claims and demands,
actions and causes of action, damages, costs, payments and expenses of every
kind, nature or description arising out of his/her employment relationship with
the Company, or the ending of his/her employment on                     ,
20_____. These claims, demands, actions or causes of action include, but are not
limited to, actions sounding in contract, tort, discrimination of any kind, and
causes of action or claims arising under federal, state, or local laws,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
of 1990, the Americans With Disabilities Act, and any similar state or local
laws. Executive further agrees that Executive will neither seek nor accept any

 

 



--------------------------------------------------------------------------------



 



further benefit or consideration from any source whatsoever in respect to any
claims which Executive has asserted or could have asserted against the Company.
Executive represents to his/her knowledge neither Executive nor any person or
entity acting on Executive’s behalf or with Executive’s authority has asserted
with any federal, state, or local judicial or administrative body any claim of
any kind based on or arising out of any aspect of Executive’s employment with
the Company or the ending of that employment. If Executive, or any person or
entity representing Executive, or any federal, state, or local agency, asserts
any such claim, this Release and Waiver Agreement will act as a total and
complete bar to recovery of any judgment, award, damages, or remedy of any kind.
4. No Admission of Liability. It is understood and agreed that this Agreement is
a compromise of any alleged claims and that the making of this offer, the
entering into of this Agreement, and the benefits paid to Executive are not to
be construed as an admission of liability on the part of the Company, and that
all liability is expressly denied by the Company.
5. Non-Compete. In exchange for and in consideration of the Severance Benefits,
Executive agrees that, for the twelve (12) months following the effective date
hereof, he/she shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company, without the prior
written consent of the Company; provided, however, that this provision shall not
prevent Executive from investing as a less-than-one-percent (1%) stockholder in
the securities of any company listed on a national securities exchange or quoted
on an automated quotation system.
6. SURVIVING COVENANTS. EXECUTIVE AND THE COMPANY HEREBY ACKNOWLEDGE AND AFFIRM,
TO THE EXTENT APPLICABLE, THEIR RESPECTIVE CONTINUING OBLIGATIONS WITH RESPECT
TO THOSE CERTAIN COVENANTS CONTAINED IN THE EMPLOYMENT AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE, SPECIFICALLY: SECTION 9(B) CONFIDENTIAL
INFORMATION; SECTION 9(C) NO SOLICITATION OR INTERFERENCE; SECTION 9(E)
LITIGATION; AND SECTION 9(G) NON-DISPARAGEMENT.
7. Return of Property. Executive agrees to return, as soon as practicable and no
later than three (3) business days after his/her execution hereof, any and all
property, including duplicates or copies thereof, belonging to the Company,
including, but not limited to: keys, security cards, documents, equipment,
supplies, customer lists, customer information, and confidential information.
8. Business Expense Reports and Reconciliation of Company Charge Card Expenses.
Executive agrees that the Severance Benefits shall not be paid until Executive
submits all required business expense reports, if any, and pays for any and all
non-business charges on the Company’s charge card or otherwise for which he/she
is personally responsible, within thirty (30) days following termination of
employment with the Company.
9. Severability/Waivers. Executive agrees that if any provision of this
Agreement shall be held invalid or unenforceable, that such provision shall be
modified to the extent necessary to comply with the law, or if necessary
stricken, but the parties agree that the remainder of this Agreement shall
nevertheless remain in full force and effect. No waiver of any term or condition
of this Agreement or any part thereof shall be deemed a waiver of any other
terms or conditions of this Agreement or of any later breach of this Agreement.

 

2



--------------------------------------------------------------------------------



 



10. Confidentiality. The terms of this Agreement shall remain confidential, and
neither Executive nor the Company will publish or publicize the terms of this
Agreement in any manner, unless specifically required to do so by valid law or
regulatory requirement, which, in such case, the disclosing party shall provide
the other party reasonable advance notice. Executive shall not discuss or reveal
the terms of this Agreement to any persons other than his/her immediate family,
personal attorney, and financial advisors.
11. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his/her heirs,
personal representatives and successors and assigns. Except to the extent
specifically provided for in paragraphs 1, 2 and 5 above, upon its execution,
this Agreement shall supersede and render null and void any and all previous
agreements, arrangements, or understandings between you and the Company
pertaining to Executive’s employment with the Company, including, but not
limited to the Employment Agreement.
12. Notices. Notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth below, or
at such other address as such intended recipient hereafter may have designated
most recently to the other party hereto with specific reference to this Section.

  If to the Company:   The E. W. Scripps Company
28th Floor
312 Walnut Street
Cincinnati, Ohio 45202
Attn: Lisa A. Knutson, Senior Vice President, Human Resources
William Appleton, Senior Vice President & General Counsel

If to Executive:
13. Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of Ohio. The Parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Ohio shall be disregarded. Each Party hereby agrees for
itself and its properties that the courts sitting in Hamilton County, Ohio shall
have sole and exclusive jurisdiction and venue over any matter arising out of or
relating to this Agreement, or from the relationship of the Parties, or from the
Executive’s employment with the Company, or from the termination of the
Executive’s employment with the Company, whether arising from contract, tort,
statute, or otherwise, and hereby submits itself and its property to the venue
and jurisdiction of such courts.

 

3



--------------------------------------------------------------------------------



 



14. Revocation Period. Executive agrees that Executive has read this Agreement
and is hereby advised and fully understands his/her right to discuss all aspects
of this Agreement with Executive’s attorney prior to signing this Agreement.
Executive has carefully read and fully understands all of the provisions of this
Agreement. Executive acknowledges that he/she has been given at least twenty-one
(21) days to discuss, review, and consider all of the terms, conditions, and
covenants of this Agreement. Executive understands that this Agreement does not
become effective or enforceable until seven (7) days after it has been executed
by Executive. During the seven-day period following its execution, Executive may
revoke this Agreement in its entirety by providing written revocation to the
Company by notice to the Company pursuant to paragraph 12, in which case this
Agreement shall be on no further legal force or effect.
IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

     
EXECUTIVE
  THE E. W. SCRIPPS COMPANY
 
   
Name: Richard A. Boehne
  By: /s/Nackey E. Scagliotti
            (please print)
  Its: Chairwoman of the Board of Directors
 
   
Signature: /s/Richard A. Boehne
  Date: February 15, 2011
 
   
Date: February 15, 2011
   
 
   
Witness’s Name: Lisa A. Knutson
   
 
   
Witness’s Signature: /s/Lisa A. Knutson
   
 
   
Date: February 15, 2011
   

 

4